DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 7/21/2021. As per the amendments, claims 1, 6, 11-17, and 48 have been amended, claims 9, 18-20, 35, 40, 41, and 46 have been cancelled, and claims 51-58 have been added. Thus, claims 1-6, 8, 11-17, 21, 36-38, 42-44, and 47-58 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination fails to disclose all of the claimed limitations of independents claims 1, 6, and 48. Specifically, the limitation which requires that a therapy quality indicator be derived from a sum of a plurality of contributions, each of which being a different usage variable for the session. 
The closest prior art of record is Laura Lapoint et al. (US. Pat 9,463,294; hereinafter Lapoint) and Yruko et al. (US Pat. 7,890,342). 
Lapoint discloses a similar device for monitoring and controlling a respiratory pressure therapy system, measuring data regarding the session, communicating with a data server to obtain the data, having a therapy quality indicator derived from the received data, including a variable of usage time, and using the derived value to alter the delivered therapy. However, 
Likewise, Yruko discloses a similar device for monitoring and controlling a respiratory pressure therapy system, measuring data regarding the session, communicating with a data server to obtain the data, having a therapy quality indicator derived from the received data, including variables of usage time, apnea-hypopnea index, average leak flow, and average mask pressure, as well as weighting the values differently based on thresholds, and using the derived value to alter the delivered therapy. However, while Yruko discloses using multiple variables in tandem, Yruko fails to disclose any sort of summation with multiple variables to derive an indication of the delivered therapy. 
Thus, as the prior art of record fails to teach all of the required claim limitations of the claimed invention, the claimed invention is deemed allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785